Duckworth, Justice,
dissenting. The main point of difference in this case is the meaning of the words “mesne profits” as used in the Code, § 33-105, which declares as follows: “No plaintiff in ejectment shall have and maintain a separate action in his behalf for the recovery of mesne profits which may have accrued to him from the premises in dispute.” The effect of the majority opinion is, that, notwithstanding the ejectment suit has terminated in a verdict and judgment in favor of the plaintiff, the defendant can not be made to account to him for the use of the premises involved during the time he continued to occupy them, where a writ of error to the Supreme Court was taken by him from the judgment and until the Supreme Court affirmed the judgment. I think the opinion goes further and holds that he can not be made to pay for such use so long as he is not dispossessed, even though that period be a number of years, and even though a supersedeas or other legal process prevents his earlier ouster. I can not agree to this holding. I think the true and proper meaning of the words of the statute, to wit, “mesne profits,” as there used, is the use of the premises from *603the date possession ivas wrongfully taken until judgment in the ejectment suit. Thereafter, title to plaintiff having been adjudicated, defendant can be made to account to the owner thereof, in an action for that purpose, for the use of the premises. I think the case of Brown v. Tyson, 150 Ga. 598 (104 S. E. 420), supports me in this view, although the procedure there outlined was not named a separate suit as ivas employed in this case. The criticism of that case in Sweat v. Atlantic Coast Line R. Co. 81 Fed. (2d) 492, is justified in the apparent construction given to the Code section, and not in permitting what was .in reality a separate action for the recovery of a sum for the use of premises recently recovered in an ejectment suit.